—Judgment of the Supreme Court, New York County (John A. K. Bradley, J., at omnibus suppression hearing and at trial with a jury), rendered November 20, 1987, convicting defendant of attempted aggravated assault upon a police officer, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, and sentencing defendant to three *663concurrent, indeterminate terms of imprisonment of* from 15 years to life, is unanimously affirmed.
We find that the court accommodated defendant’s First Amendment right to religious freedom by adjourning the hearing for one-half day. The focus of defendant’s concern was a 2:00 p.m. service, and defendant does not claim that he missed the service.
We have considered defendant’s remaining contentions, including those raised in his pro se supplemental brief, and find them meritless. Concur—Sullivan, J. P., Milonas, Kassal, Wallach and Smith, JJ.